           Case 1:20-cv-10958-ALC Document 27 Filed 09/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     Sept. 21, 2021
 Namel Norris,

                                 Plaintiff,
                                                                1:20-cv-10958-ALC
                           v.

 Dasam Sons Inc. & Tamp Realty                                  ORDER
 Company, LLC,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice

to restoring the action to this Court’s calendar, if the application to restore the action is made

within 30 (thirty) days.

SO ORDERED.




Dated:      Sept. 21, 2021
            New York, New York
                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
